In his motion for rehearing, appellant asserts that we erred in not sustaining his Bill of Exception No. 1 wherein he complains of the court's action in overruling his application for a *Page 252 
continuance based on the ground of insufficient time in which to confer with his attorneys before being placed on trial.
The record shows that on November 13, 1947, the court appointed three attorneys to represent appellant on the trial for the offense herein charged, but he was not tried until the 20th day of said month. The record further shows that Charlie Lee, S. T. Hubbard, Joe Johnson, and appellant were jointly indicted and charged with the murder of R. F. Talley; that they were arrested and placed in jail at Paris, Texas, for safe keeping; that the sheriff of Bowie County took appellant's attorneys to Paris with the purpose of giving them an opportunity to confer with appellant and that they did do so. Moreover, appellant made a written confession in which he admitted killing Mr. Talley. This confession was admitted in evidence without any question on his part. He did not offer or attempt to offer any defense, excuse, justification, or mitigating circumstance for the commission of the offense, nor did he in his application for a continuance even suggest any. It was not claimed that any witnesses which he might have used were absent. Consequently, under the facts here presented, it seems to us that time, even if the court had given him 30 days, would not have benefited him in any way, nor would any number of conferences with his attorneys have helped him in any way. The motion which was addressed to the sound discretion of the trial court was not based on statutory but on equitable grounds. Unless it is made to appear that the court abused his discretion with respect thereto, we would not be authorized to reverse the judgment of conviction. See Williams v. State,148 Tex. Crim. 427 (187 S.W.2d 667); Jackson v. State,115 Tex. Crim. 395 (27 S.W.2d 1102); and Mathews v. State,93 Tex. Crim. 650 (249 S.W. 1072).
Since no abuse of discretion on the part of the trial court is shown, the motion for rehearing is overruled.
Opinion approved by the Court. *Page 253